Scott, J.:
The action is for rent under a lease. The allegation is that on February 2, 1904, plaintiff leased to defendant by a lease “ in writing and under seal ” certain offices for the term of three years from May 1, 1904, the lease containing a proviso that defendant should have the option “ of a renewal of this lease for a further term of two years upon the same terms and conditions” upon giving notice; that in October, 1906, defendant notified plaintiff that it exercised its option to renew the then existing lease for two years from May 1, 1907, to May 1, 1909. Then followed certain allegations not material to this appeal showing that some differences arose between the parties, finally resulting in this action for rent, all of which accrued after the expiration of the first lease, and during the term for which the lease is said to have been renewed. The defense demurred to, pleaded as a complete defense, is: “ That the cause of action stated in the complaint did not accrue within six years before the commencement of this action.”
There seems to be no doubt "that the six years’ statute would not be a defense to the action if the rent sued for had accrued during the three-year term specified in the original lease, which is alleged to have been under seal. (Long v. Stafford, 103 N. Y. 274.)
We think that the additional or extended term became a part of the term under the original lease, and that the six-year statute has no application to a claim for rent arising during the extended term, if in fact the original lease was under seal.
“ The time for the performance of contracts by specialty, as well as simple contracts, may be extended by parol, and when so extended it is as if the extended time was written in and made a part of the original contract, every other provision remaining intact, and to be carried out with the single modification as to time.” (Homer v. Guardian Mut. Life Ins. Co., 67 N. Y. 478.) “ When there is a lease for a definite term, with a privilege of an additional term at the tenant’s option, *602it operates as a lease for the continuous term if the tenant so elects.” (Voege v. Ronalds, 83 Hun, 114.)
The complaint alleges that the lease was under seal, and the particular defense demurred to fails to deny the allegation and thus admits it. The settled rule is that each separate defense must be complete in itself, and it cannot be fortified by borrowing a denial contained in some other part of the answer.
The judgment appealed from must be reversed, with costs, and the demurrer sustained, with costs,' with leave to defendant to amend its answer with regard to the defense demurred to within twenty days upon payment of costs in all courts.
Ingraham, P. J., Laughlin. Clarke and Dowling, JJ., concurred. •
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to defendant to amend on payment of costs.